 290DECISIONS OF NATIONAL LABOR RELATIONS BOARDOgden Enterprises Ltd., Employer-Petitioner, andHotel, Motel & Restaurant Employees & Bar-tenders Union, Local 471, AFL-CIO. Case 3-RM-626March 11, 1980DECISION AND DIRECTION OFELECTIONBY CHAIRMAN FANNING AND MEMBERSJENKINS AND PENELLOUpon a petition duly filed under Section 9(c) ofthe National Labor Relations Act, as amended, ahearing was held before Hearing Officer Jon B.Mackle.1Following the close of the hearing theRegional Director for Region 3 transferred thiscase directly to the Board for decision. Thereafter,the Employer filed a brief in support of its position.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has reviewed the Hearing Officer'srulings made at the hearing and finds that they arefree from prejudical error. They are hereby af-firmed.On the entire record in this case the Board finds:I. The Employer is engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act andit will effectuate the purposes of the Act to assertjurisdiction herein.22. Hotel, Motel & Restaurant Employees & Bar-tenders Union, Local 471, AFL-CIO, hereinafterreferred to as the Union, is a labor organizationwithin the meaning of Section 2(5) of the Act.3. On May 15, 1979,3 Alfred E. McCormick,president of the Employer, was contacted byRobert Belanger, organizer for the Union, and atentative meeting was arranged. McCormick latercanceled the meeting and informed Belanger thatall further communication should be through theEmployer's legal counsel. By letter dated May 17,the business manager for the Union advised theEmployer that the Union intended to picket andI The petition, filed July 12, 1979, was dismissed by the Regional Di-rector for Region 3 on July 26, 1979. Thereafter, the Employer filed arequest for review and supporting brief By direction of the Board,Deputy Executive Secretary Robert Volger issued a ruling, dated Sep-tember 19, 1979, reinstating the petition and remanding the case to theRegional Director for Region 3 for further appropriate action.2 Alfred E McCormick, president of the Employer, testified withoutcontradiction that the Employer is a New York corporation engaged inthe operation of a restaurant and bar in Albany, New York, and duringthe past 12-month period its gross revenues from retail sales exceeded$500,000 and during that same period it purchased in excess of $50,000worth of goods which were received indirectly from outside the State ofNew YorkI All dates herein shall refer to the calendar year 1979 unless otherwisespecified.248 NLRB No. 46handbill the Employer's restaurant for the purposeof advising the public that the Employer did nothave a labor agreeement with the Union. On May21, the picketing commenced. The signs carried bythe pickets, none of whom was an employee of theEmployer, contained the following language: "Tothe Public-Please-Do Not Patronize-Ogden's-Ogden's Does Not Have a Labor Agreement WithHotel, Motel & Restaurant Employees and Bar-tender's Union, Local 471, AFL-CIO." The hand-bills being distributed contained language identicalto that of the picket signs and, in addition, the fol-lowing paragraph: "This Leaflet Is Directed Tothe Consuming Public Only. Local 471 Is Not Re-questing Any Person To Stop Work Or Refuse ToPickup Or Make Deliveries At Ogden's."On June 25, McCormick arranged, through anintermediary, to meet with Belanger on June 29.During the 3 days preceding the meeting therewere no pickets at the establishment.4On June 29,after the meeting, the pickets returned. Althoughthere is a dispute as to the extent to which the June29 meeting concerned a contract between the Em-ployer and the Union, there is no dispute that thequestion of a contract did arise in the context ofMcCormick's asking whether the picketing wouldend if the Employer and the Union negotiated acontract and Belanger indicated that it would.On July 12, the Employer filed the instant peti-tion. By a letter to the Regional Director forRegion 3, dated July 13, the Union disclaimed anyinterest in representing the employees of the Em-ployer; however, the Union informed neither theEmployer nor the public of its purported disclaim-er.5The picketing and handbilling has continued, thelanguage unchanged, from May 21 to date with theonly hiatuses being attributable to bad weather orthe unavailability of pickets. The picketing andhandbilling has been limited to the public entranceof the restaurant and has taken place at varioustimes during normal business hours. The number ofpickets has varied, but there have been as many asseven.The Union contends that the picketing herein is,and at all times has been, informational in characterand that, as such, it is sanctioned and allowableunder Section 8(b)(7)(C) of the Act. The Unionfurther contends that it has disclaimed any interestin representing the employees of the Employer,that is has not engaged in conduct inconsistent* Belanger testified that there were no pickets available for these dates.McCormick's undisputed testimony was that the Employer never re-ceived any notice from the Union that they had disclaimed interest inrepresenting the employees of the Employer. Belanger testified that theUnion made no effort to notify the public that it had disclaimed interestin representing the employees of the Employer. OGDEN ENTERPRISES, LTD.291with its disclaimer, and that, consequently, there isno question concerning representation within themeaning of Section 9(c)(1) of the Act.The Employer contends that the picketing hereinis, and always has been, tantamount to a presentdemand for immediate recognition. In support ofits position, the Employer alleges that the Unionmade a demand for immediate recognition at theJune 29 meeting, that the picketing continued un-changed following the Union's purported disclaim-er, and that the Union's conduct, taken as a whole,indicates a present demand for immediate recogni-tion.The issue as to the validity of a disclaimer in thecircumstances such as presented here is one thatthe Board is frequently called upon to resolve. Inour recent decision in McClintock Market, Inc.,6the issue was presented in a factual context whichclosely parallels the situation here. There theBoard found that, prior to the purported disclaim-er, the union had made a demand for immediaterecognition and had picketed in support of thatdemand. In finding the union's continued picketinginconsistent with its disclaimer and concluding,therefore, that the union's objective was still imme-diate recognition, the Board relied upon the un-changed nature of the picketing, the union's failureto inform the public of the purpose of its picketing,and the union's failure to inform the employer thatit was not seeking immediate recognition. The verysame conclusions could be drawn here, but there isone important distinction between the two cases.Here, the Employer's testimony that the Union de-manded immediate recognition at the June 29 meet-ing is denied by the Union. In McClintock Market,Inc., however, the union did not appear at thehearing and, therefore, the employer's testimonywas uncontradicted. Thus, the determinative issuein the instant case is whether the Union's activityprior to its disclaimer was tantamount to a presentdemand for recognition.In the instant case the only message contained inthe signs and leaflets was the fact that the Employ-er did not have a contract with the Union. In histestimony at the hearing, Belanger indicated that^ 244 NLRB No. 85 (1979).the Union's purpose in picketing the Employer wasto persuade the public to patronize restaurantswhich had agreements with the Union. This pur-pose is belied, however, by the fact that the Unionneither picketed all nonunion restaurants in thedowntown area nor did it attempt to inform thepublic which downtown restaurants did haveagreements with the Union. Additionally, theUnion made no attempt to inform either the publicor the Employer that it was not seeking recogni-tion. One fact which supports the inference of re-cognitional objective arising from the language ofthe signs and leaflets is that it was the Union'schief organizer, not the business manager, who ini-tially contacted and later met with the Employerfor the purpose of discussing the picketing. Thefact that as many as seven pickets patrolled thesingle entrance to the Employer's restaurant alsosupports the inference of recognitional objective.On the basis of the above, we conclude that oneof the Union's objectives prior to its disclaimer wasimmediate recognition and that it picketed the Em-ployer in furtherance of that objective. This beingso, this case falls squarely within the rule ofMcClintock Market, Inc., supra, and, accordingly,we find that a question affecting commerce existsconcerning the representation of employees of theEmployer within the meaning of Section 9(c)(1)and Section 2(6) and (7) of the Act.4. The following employees of the Employerconstitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section9(c)(1) of the Act:All waiters, waitresses, busboys, bartenders,barmaids, head bartenders, head waiters,maitre d', host, hostess, cooks, pantrymen,chefs, salad man and dishwashers excluding alloffice clerical employees, manager, assistantmanager, and supervisors.7[Direction of Election and Excelsior footnoteomitted from publication.]I This unit description is essentially as described in the petition and inaccord with the position taken by the Employer at the hearing. TheUnion has expressed no opinion regarding the composition of the appro-priate unit.OGDEN ENTERPRISES, LTD. 291